NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      TINA ABRIANI, Plaintiff/Appellant,

                                         v.

   KAREN SLAUGHTER and JOHN SLAUGHTER, wife and husband,
                    Defendants/Appellees.

                              No. 1 CA-CV 21-0583
                                FILED 6-21-2022


             Appeal from the Superior Court in La Paz County
                        No. S1500CV201900026
               The Honorable Robert Carter Olson, Judge

                                   AFFIRMED


                                    COUNSEL

Gordon Rees Scully Mansukhani LLP, Phoenix
By Daryl R. Wilson
Counsel for Plaintiff/Appellant

RM Warner PLC, Scottsdale
By Daniel R. Warner
Counsel for Defendants/Appellees
                     ABRIANI v. SLAUGHTER, et al.
                         Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Brian Y. Furuya joined.


P E R K I N S, Judge:

¶1            Tina Abriani sued Karen Slaughter and her husband, alleging
Slaughter made defamatory statements during a campaign event. Abriani
now challenges the superior court’s entry of judgment for the Slaughters.
For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            Abriani served as the Salome Justice Court’s chief clerk when
Slaughter’s tenure as Justice of the Peace began in January 2010. Some of
the justice court’s other clerks told Slaughter that Abriani was having an
extramarital relationship with a subordinate’s husband. Slaughter ordered
Abriani to end the relationship and threatened termination if she did not.
In May 2011, Slaughter fired Abriani after discovering Abriani continued to
contact the husband.

¶3            At a campaign event seven years later, a constituent asked
Slaughter to explain the high turnover in her clerk’s office. Slaughter
replied that she fired her first chief clerk for having an affair with another
clerk’s husband. Slaughter’s remarks became the subject of a Facebook post
that the author later deleted.

¶4           Abriani filed suit in May 2019, asserting claims for false light,
defamation, and intentional infliction of emotional distress. Abriani alleged
Slaughter intended to defame her and paint her in false light by falsely
saying Slaughter fired her “for sexual relations with a coworker’s
husband.”

¶5             Slaughter testified at her deposition that she did not
remember exactly what she said at the campaign event. She also stated, “as
soon as I noticed that I was responding the way I was, I stopped.” Slaughter
described her office as tense when she arrived in 2010. Her other clerks
attributed the tension to Abriani’s affair. Abriani’s deposition testimony
painted a different picture. She testified Slaughter merely warned her to
stop text-messaging the husband and fired her for continuing to do so.


                                      2
                      ABRIANI v. SLAUGHTER, et al.
                          Decision of the Court

¶6              In August 2020, Slaughter moved for summary judgment on
the defamation claim, arguing qualified privilege protected her from
liability for her comments at the campaign event. Abriani filed a competing
summary judgment motion, arguing qualified privilege did not apply to
Slaughter’s statements. She also claimed Slaughter “did not know if the
relationship was an affair.”

¶7           The superior court granted Slaughter’s motion and entered
judgment in her favor. The court found Slaughter’s statements, which
addressed “the operation of the justice court and turnover of staff,”
protected by qualified privilege.

¶8            Abriani timely appealed, and we have jurisdiction under
A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶9            We review the superior court’s summary judgment ruling de
novo, viewing the facts and inferences in the light most favorable to Abriani.
See Lennar Corp. v. Transamerica Ins. Co., 227 Ariz. 238, 242, ¶ 7 (App. 2011).
Abriani asserts the court erred when it granted Slaughter’s summary
judgment motion and found (1) Slaughter’s campaign comments were
protected by qualified privilege, (2) no reasonable factfinder could find
actual malice, and (3) Abriani is a public official.

I.            Availability of Privilege

¶10            A defendant may “escape liability” for defamation under an
absolute or qualified privilege when her speech is “in furtherance of some
interest of social importance, which is entitled to protection even at the
expense of uncompensated harm to the plaintiff’s reputation.” Green Acres
Tr. v. London, 141 Ariz. 609, 612 (1984) (quoting Prosser, Law of Torts (4th ed.
1971) § 114, p. 776 (footnote omitted)); see also Chamberlain v. Mathis, 151
Ariz. 551, 554 (1986).

¶11             At issue here is the qualified privilege, which “is based on the
social utility of protecting statements required to be made in response to a
legal, moral or social duty.” Green Acres, 141 Ariz. at 616. The qualified
privilege applies only to statements published for a proper purpose and in
a reasonable manner. Id. We apply the qualified privilege as a defense to
defamation claims when the public’s interest in letting a speaker “speak
freely and fearlessly” in good faith overshadows the need to protect a
defamed person’s reputation. See Burns v. Davis, 196 Ariz. 155, 160, ¶ 13
(quoting Melton v. Slonsky, 19 Ariz. App. 65, 67 (App. 1973)).


                                       3
                      ABRIANI v. SLAUGHTER, et al.
                          Decision of the Court

¶12           Here, the public’s interests are apparent. In our representative
democracy, voters depend on elected officials to govern. Voters are
encouraged to scrutinize how those officials exercise their authority and
manage their offices. Elected officials refuse to answer their constituents’
questions at their electoral peril, and constituents should be able to expect
honest, forthright answers. One of Slaughter’s voters asked her about
turnover in her clerk’s office, and she answered the question. Slaughter’s
response is entitled to conditional protection, whether she answered her
voter’s question at a campaign rally or on the street.

¶13            Abriani argues Slaughter may not benefit from qualified
privilege, but we find her arguments unpersuasive. She cites Ariz. Indep.
Redistricting Comm’n v. Fields, 206 Ariz. 130 (App. 2003), to argue Slaughter’s
statements cannot be privileged because she uttered them at a political
campaign event. But Fields involved only the legislative privilege, which
absolutely bars the civil or criminal prosecution of legislators performing
legislative functions. 206 Ariz. at 136–37, ¶¶ 15–18. Abriani also argues no
privilege applies because the campaign event fell outside of Slaughter’s
required or discretionary functions as a justice of the peace. But the
qualified or conditional privilege at issue here is focused on the context or
occasion in which a statement is made and the interrelationship between
speaker and audience, not the speaker’s job description. See Rodney A.
Smolla, 2 Law of Defamation § 8.2 (May 2022).

II.           Application of Qualified Privilege

¶14           Arizona applies a two-part test to determine whether
qualified privilege applies to a defendant’s statements. Green Acres, 141
Ariz. at 616. We look first to “whether a privileged occasion arose, and, if
so, whether the occasion for the privilege was abused.” Id.

       A.     Privileged Occasion

¶15           A privileged occasion exists if the circumstances underlying a
speaker’s statements bring about an obligation to speak. Lewis v. Oliver, 178
Ariz. 330, 334 (App. 1993). Whether an occasion is privileged or not is a
question of law we review de novo. Roscoe v. Schoolitz, 105 Ariz. 310, 313
(1970); In re Marriage of Pownall, 197 Ariz. 577, 580, ¶ 7 (App. 2000). A
speaker’s statement may give rise to a privileged occasion if the statement
is made in response to the recipient’s request, and the recipient has an
important interest in the statement. See Roscoe, 105 Ariz. at 313.

¶16           Abriani argues no privileged occasion occurred because
Slaughter’s statement served no public purpose. At the campaign event, a


                                      4
                      ABRIANI v. SLAUGHTER, et al.
                          Decision of the Court

voter asked Slaughter to explain the high turnover of clerks during her
service as justice of the peace. Slaughter then listed reasons why her office
struggled to retain clerks, including firing her first chief clerk for having an
affair with a subordinate’s husband. The voter’s question probed
Slaughter’s ability to manage court staff and obligated Slaughter, as a public
official, to explain why her office struggled to retain clerks. Slaughter
fulfilled that obligation when she provided an answer to the voter’s
question. See id. The voter, the other event attendees, and the public
maintained an interest in Slaughter’s answer.

¶17           The superior court thus did not err when it concluded the
voter’s question and Slaughter’s answer gave rise to a privileged occasion.

       B.     Potential Abuse

¶18           Even if a defendant establishes that a privileged occasion
arose, she may still be liable for defamation if she abused that privilege. See
Green Acres, 141 Ariz. at 616. A defendant abuses a privileged occasion by
publishing her statement excessively or with actual malice. Id. Actual
malice occurs “when the defendant makes a statement knowing its falsity
or actually entertaining doubts about its truth.” Id.

¶19           Whether an abuse occurred is a usually a question of fact. See
Roscoe, 105 Ariz. at 313. But summary judgment is appropriate if the record
lacks evidence to persuade a jury, by clear and convincing evidence, that
Slaughter knew her statements were false or entertained serious doubts
about their truth. See Lewis, 178 Ariz. at 336.

¶20           Abriani contends Slaughter published the statement with
actual malice. More specifically, Abriani contends Slaughter made the
statement “in reckless disregard of the truth” because she lacked “actual
knowledge” of an affair. Nothing in the record indicates Slaughter knew
her statement was untrue or entertained any doubt about its truth.
Slaughter’s deposition testimony revealed that while she lacked personal
knowledge of the relationship, she believed Abriani and her subordinate’s
husband were in a relationship because she heard about it from other clerks
and Abriani herself. Slaughter testified she warned Abriani about having a
personal relationship with her subordinate’s husband and then fired her
because she thought Abriani was continuing that relationship. Even
Abriani conceded that Slaughter “did not know if the relationship was an
affair,” underscoring a lack of actual malice. The superior court thus did
not err in finding Slaughter did not abuse her qualified privilege and the
court properly entered judgment on this basis.



                                       5
                     ABRIANI v. SLAUGHTER, et al.
                         Decision of the Court

¶21          Because we agree Slaughter did not make her statement with
actual malice, we need not address whether the superior court erred in
finding Abriani was a public official. See Lewis, 178 Ariz. at 336 (defamatory
statements about public officials require proof of actual malice).

¶22           Slaughter requests attorneys’ fees incurred on appeal under
A.R.S. § 12-349. We deny Slaughter’s request because Abriani did not assert
any groundless claims or take any position in bad faith. As the prevailing
party, Slaughter is entitled to her reasonable costs upon compliance with
ARCAP 21.

                                CONCLUSION

¶23           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          6